Citation Nr: 1336638	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to an initial rating in excess of 40 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and CP


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to August 1970.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared before the undersigned Veterans Law Judge in November 2011 and delivered sworn testimony via video conference hearing in Chicago, Illinois.  Evidence pertinent to the left knee issue was received contemporaneously with the Veteran's Board hearing.  The Veteran has waived initial RO consideration of this evidence.

The issue of entitlement to service connection for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

On November 2, 2011, at his Board video hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to an initial rating in excess of 40 percent for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to an initial rating in excess of 40 percent for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated, through his representative, at his November 2011 Board video hearing, a desire to withdraw the issue of entitlement to an initial rating in excess of 40 percent for diabetes mellitus; hence, there remain no allegations of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The issue of entitlement to an initial rating in excess of 40 percent for diabetes mellitus is dismissed.


REMAND

As for the issue entitlement to service connection for left knee disability, in June 2010 the Veteran underwent a VA examination that was to address the medical matters raised by that issue.  The June 2010 VA examiner was unable to provide the requested opinion, in part, according to the examiner, as a result of a lack of post-service left knee treatment records.  In this regard, the Board observes that in December 2011 such records were received by the Board.  

Based on the foregoing, the Board finds that the Veteran should be scheduled for the appropriate VA examination to address his contentions concerning the left knee disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An attempt should also be made to obtain more of the records discussed by the June 2010 VA examiner, to include records pertaining to the Veteran's June 2009 left total knee arthroplasty (TKA).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for left knee disability since his discharge from service.  In particular, an effort should be made to obtain records associated with the Veteran's June 2009 left total knee arthroplasty (TKA).  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.

2.  The Veteran should be scheduled for an appropriate VA examination regarding his left knee disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide the following opinions:

a)  Did the Veteran have a chronic left knee disability that clearly and unmistakably pre-existed his active duty service in August 1967?

b)  If it is your opinion that left knee disability preexisted service, is it clear and unmistakable that the left knee disability did not permanently worsen in severity during service beyond the natural progress of the disease?

c)  If the response to either a) or b) is no, the examiner should then state whether it is at least as likely as not (probability of 50 percent of more) that any current left knee disability had its onset or is otherwise related to the Veteran's active service.

The examiner must explain the rationale for all opinions given.

3.  The RO/AMC should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


